Case 20-10343-LSS   Doc 1484-3   Filed 10/12/20   Page 1 of 2




            Exhibit B
                  Case 20-10343-LSS           Doc 1484-3       Filed 10/12/20        Page 2 of 2
                                Boy Scouts of America Insurance Policies
                                         3/1/2014‐3/1/2015*

              Description                        Policy Type         Policy Number                Policy Year
Allied World Assurance Company, LTD       Excess Liability           0305‐3351              3/1/2014 to 3/1/2015


Alterra Excess & Surplus Insurance        Excess Liability           MAX3EC30000296         3/1/2014 to 3/1/2015
Company
Catlin Underwriting Agencies Limited      Excess Liability           XSC‐94255‐0315         3/1/2014 to 3/1/2015

Endurance American Specialty Insurance Excess Liability              EXC10004584700         3/1/2014 to 3/1/2015
Company

First Specialty Insurance Corporation     Excess Liability           IRE2000295 01          3/1/2014 to 3/1/2015

Gemini Insurance Company                  Excess Liability           CEX0960051‐01          3/1 2014 to 3/1/2015

Gemini Insurance Company                  Excess Liability           CEX09600052‐01         3/1/2014 to 3/1/2015

Gemini Insurance Company                  Excess Liability           CEX09600166‐01         3/1/2014 to 3/1/2015

Lexington Insurance Company               Excess Liability           15375964               3/1/2014 to 3/1/2015

Ohio Casualty Insurance Company           Excess Liability           ECO (15) 55 94 28 39   3/1/2014 to 3/1/2015

Old Republic Insurance Company            Commercial General         MWZY 301262            3/1/2014 to 3/1/2015
                                          Liability
Old Republic Insurance Company            Excess Liability           MWZX 300758            3/1/2014 to 3/1/2015
Westchester Fire Insurance Company        Excess Liability           G24114673 005          3/1/2014 to 3/1/2015



    *(Summarized from Schedule B, part 11, Question 73 ‐ Interests in insurance policies or annuities)(D.I. 375)
